Citation Nr: 0121706	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-06 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an eye condition, 
claimed as secondary to a service-connected arteriosclerotic 
heart disease.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from June 1942 to February 
1944.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision from the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the veteran's claim for 
service connection for an eye condition, claimed as secondary 
to the service-connected arteriosclerotic heart disease, on 
the basis that it was not well grounded.  

In written correspondence received in January 1998, the 
veteran requested that the RO evaluate his eye condition 
only.  In a March 2000 rating decision, entitlement to an 
increased rating for his service-connected arteriosclerotic 
heart disease was denied.  A notice of disagreement was 
received in April 2000.  A statement of the case was issued 
in June 2000.  On VA Form 9 received in August 2000, the 
veteran provided additional argument regarding the denial of 
his claim for secondary service connection for an eye 
condition as not well grounded.  As a substantive appeal is 
not of record for the increased-rating issue, the issue is 
not in appellate status.  38 U.S.C.A. § 7105(d)(3) (West 
1991).


REMAND

The veteran claims that his eye condition was caused by his 
service-connected arteriosclerotic heart disease.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA must ensure compliance with the notice and duty to 
assist provisions contained in the new law.  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5103 (West Supp. 2001), as well as 
the accomplishment of a medical examination when such 
evidence may substantiate entitlement to the benefits sought, 
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  A claim may be 
decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  
38 U.S.C.A. § 5103A(2) (West Supp. 2001).

The VCAA also eliminated from 38 U.S.C.A. § 5107(a) the 
necessity of submitting a well-grounded claim to trigger VA's 
duty to assist (thus superceding the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) which had held that VA cannot assist in the 
development of a claim that is not well grounded).

In light of the new law discussed above, and the fact that 
medical evidence of record does not address the question of 
whether there is a nexus between any eye condition and the 
veteran's service-connected arteriosclerotic heart disease, 
an examination is warranted to obtain such a medical opinion.  
The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, 
particularly to include any records from VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See 38 
U.S.C.A. § 5103A(c) (West Supp. 2001); Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  In addition, any pertinent private medical 
records identified by the veteran should be obtained.  See 38 
U.S.C.A. § 5103A(b) (West Supp. 2001).

Accordingly, this claim is hereby REMANDED for the following 
actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
pertinent medical records from all VA 
facilities, as well as from any other 
source or facility identified by the 
veteran.  If any of the requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, such should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free to submit 
any medical or other relevant evidence in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo further 
examination.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the presence of any current eye condition 
and its relationship to the service-
connected arteriosclerotic heart disease.  
All special studies and tests should be 
undertaken.  The claims folder, should be 
made available to the examiners prior to 
the examination.  All findings should be 
reported in detail.

3.  If none of the requested development 
provides evidence of a nexus between any 
eye condition and his service-connected 
arteriosclerotic heart disease, the RO 
should specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development is completed.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001) are fully complied with and 
satisfied.  

6.  After completion of all requested 
development, and any other development 
deemed warranted by the record, the RO 
should review the veteran's claims in 
light of all pertinent evidence of 
record, and all pertinent legal 
authority, to specifically include that 
cited to herein.  The RO should provide 
clear reasons and bases for its 
determination, and address all matters 
raised in this REMAND.  

7.  If any claim remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


